                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAQ BEY,                                            Case No. 18-cv-02626-SI
                                   8                    Plaintiff,
                                                                                             ORDER DENYING PLAINTIFF'S
                                   9              v.                                         MOTION TO STRIKE DEFENDANT’S
                                                                                             EXPERT
                                  10     JARED MALEC, et al.,
                                                                                             Re: Dkt. No. 94
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On February 12, 2020, plaintiff filed a document titled “Affidavit of Fact: Objection, Motion

                                  14   to Strike and Exclude Evidence & Disclosure of Steve Papenfuhs for Defendants.” Dkt. No. 94.

                                  15   Defendants designated Mr. Papenfuhs as an expert on police practices and have complied with all

                                  16   necessary disclosures. Mr. Papenfuhs is offered to opine on whether any use-of-force by the

                                  17   defendant officers conformed with generally accepted law enforcement practices, procedures, and

                                  18   training in the State of California. Dkt. No. 97 at 2 (Opposition).
                                  19          “[T]he trial judge must ensure that any and all scientific testimony or evidence admitted is

                                  20   not only relevant, but reliable.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993).

                                  21   Federal Rule of Evidence 702 permits the introduction of expert testimony only if: (1) “the expert’s

                                  22   scientific, technical, or other specialized knowledge will help the trier of fact to understand the

                                  23   evidence or to determine a fact in issue,” (2) “the testimony is based on sufficient facts or data,” (3)

                                  24   “the testimony is the product of reliable principles and methods,” and (4) “the expert has reliably

                                  25   applied the principles and methods to the facts of the case.” Fed. R. Evid. 702. The proponent of the

                                  26   expert testimony has the burden of proving the proposed testimony is admissible. Lust ex rel. Lust
                                  27   v. Merrell Dow Pharms., Inc., 89 F.3d 594, 598 (9th Cir. 1996). “Although the district court must

                                  28   perform a gatekeeping function, a trial court 'not only has broad latitude in determining whether an
                                   1   expert’s testimony is reliable, but also in deciding how to determine the testimony’s reliability.’”

                                   2   United States v. Gadson, 763 F.3d 1189, 1202 (9th Cir. 2014) (citation omitted); see also Daubert,

                                   3   509 U.S. at 597.

                                   4           Mr. Bey’s objections to Mr. Papenfuhs go to the weight of his conclusions not to their

                                   5   relevance or reliability. Based on his report, Mr. Papenfuhs appears to be an appropriate expert for

                                   6   that which he is offered. Therefore, Mr. Bey’s motion is denied, without prejudice to appropriate

                                   7   objections, if any, at time of trial. .

                                   8           Defendants are ordered to produce all documents and information Mr. Papenfuhs relied upon

                                   9   in his report on or before Friday, March 6, 2020 to both Mr. Bey and the Court. Electronic

                                  10   transmission via email will be appropriate. Further, on or before Friday March 6, 2020, the parties

                                  11   shall submit mutually agreeable alternative trial dates.

                                  12           Finally, Mr. Bey stated at today’s hearing that he is having difficulty viewing materials on
Northern District of California
 United States District Court




                                  13   PACER. The Court will inquire and attempt to determine what the problem is.

                                  14

                                  15           IT IS SO ORDERED.

                                  16   Dated: February 27, 2020

                                  17                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
